DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8, none of the prior art teaches or suggests, alone or in combination, a method of manufacturing a semiconductor device, comprising: providing a front side metallization at a front side of the silicon carbide substrate; and providing an auxiliary structure at a backside of the silicon carbide substrate, wherein the auxiliary structure comprises a plurality of laterally separated metal portions, and wherein each metal portion is in contact with one device region of the plurality of device regions.
With respect to claims 9-16, none of the prior art teaches or suggests, alone or in combination, a method of manufacturing a semiconductor device, comprising: providing a front side metallization at a front side of the silicon carbide substrate and a backside metallization at a backside of the silicon carbide substrate; providing a metal disc, wherein a first thickness of the metal disc is greater than a second thickness of the backside metallization; and structurally connecting the metal disc and the backside metallization.
With respect to claims 17-20, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a first load electrode at a front side of the silicon carbide body; a second load electrode at a backside of the silicon carbide body; a metal plate in contact with the second load electrode, wherein a thickness of the metal plate is at least 30 µm and at most 300 µm; and a load terminal in contact with the metal plate, wherein at least one of: the second load electrode comprises at least one of nickel, titanium, or tantalum, the metal plate comprises at least one of molybdenum or copper, or a non-metal frame structure laterally surrounds the metal plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818